Title: To James Madison from John Martin Baker, 11 March 1803 (Abstract)
From: Baker, John Martin
To: Madison, James


11 March 1803, New York. Wrote on 7 Mar. of his intention to sail for Gibraltar on 24 Mar. Acknowledges receipt of JM’s letter [not found] with his commission as U.S. consul at Majorca, Minorca, and Iviza, his instructions, and a blank bond, which has been filled out and is enclosed [not found]. Expresses thanks for JM’s friendship and protection.
 

   
   RC (DNA: RG 59, CD, Port Mahon, vol. 1). 1 p.



   
   A full transcription of this document has been added to the digital edition.

